Citation Nr: 0400220	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  02-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Washington, DC


THE ISSUE

Entitlement to service connection for scoliosis with L3-L4 
and L4-L5 disc bulging and facet degenerative changes with 
low back pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1972 to August 
1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Washington, 
D.C., which denied service connection for low back pain.

In August 2002, the veteran elected to have his claim 
reviewed by a Decision Review Officer (DRO).  In a September 
2002 decision by a DRO, the veteran's claim for service 
connection for low back pain was denied.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  This liberalizing law is 
applicable to this appeal.

A review of the claims folder reveals that the RO notified 
the veteran of the laws and regulations applicable to the 
VCAA in the September 2002 statement of the case but the 
veteran was never properly advised of the VCAA, and the 
potential impact this law might have on his claim.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.

Compliance requires that once a substantially completed claim 
has been submitted, the veteran be notified, via letter, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  A general form letter, prepared by 
the RO, not specifically addressing the disability or 
disabilities at issue, is not acceptable.  The RO must 
indicate which portion of that information and evidence, if 
any, is to be provided by the claimant, and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
claimant.  After the veteran and his representative have been 
given notice as required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, (see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002)), they should be given the opportunity to 
respond.

During an April 2003 central office hearing, the veteran 
testified that he received monthly treatment for his back at 
the VA Medical Center in Washington, D.C. and at the Greater 
Southeast Hospital in Washington, D.C.  The RO should obtain 
all the veteran's current treatment records from the VAMC in 
Washington, D.C., and from the Greater Southeast Hospital in 
Washington, D.C.

It should be noted that the veteran is service connected for 
hysterical neurosis, conversion type, manifested, in 
pertinent part, by low back pain.  

The veteran also testified that in 1975 he injured his back 
while working as a mail handler for the post office.  He 
reported that he received Workman's Compensation until 1980.  
The veteran was unclear as to the exact reason that benefits 
were terminated but he did recall that benefits were 
terminated shortly after seeing a doctor.  The RO should make 
arrangements to obtain the Workman's Compensation records 
along with all the veteran's employment records from the post 
office which show time lost from work, reasons, etc. 

The veteran should be afforded a current VA orthopedic 
examination to determine if the scoliosis with L3-L4 and L4-
L5 disc bulging and facet degenerative changes with low back 
pain that he currently suffers from is related to service.   

Accordingly, this case is REMANDED for the following:

1.	The RO must review the claims file and 
ensure that
all notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 
2002) and in 38 C.F.R. § 3.159 (2003) 
are fully complied with and satisfied.  
After the veteran and his representative 
have been given notice as required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), they should be given the 
opportunity to respond.

2.  The veteran should be contacted and 
requested to provide the names, 
addresses and approximate dates of 
treatment for any health care 
providers, VA or non-VA, which have 
treated him for a low back disorder.  
After the releases are signed, the RO 
should obtain and associate with the 
claims folder all of the veteran's 
clinical records including those from 
the VAMC in Washington, D.C. dated June 
2002 to the present and from the 
Greater Southeast Hospital in 
Washington, D.C. dated October 2002 to 
the present.  All attempts to procure 
records should be documented in the 
file.  If the RO cannot obtain the 
records, a notation to that effect 
should be inserted in the file.  The 
veteran should be informed of failed 
attempts to procure records.

3.  The RO should obtain all records 
pertaining to the veteran's claim for 
Workman's Compensation benefits 
stemming from his on-the- job injury in 
1975.  The veteran should provide any 
necessary assistance in this matter.  
He should provide a release so that a 
request for the records may be filed.  

4.  The RO should obtain the veteran's 
employment records from the post 
office, showing time lost from work and 
the reasons therefore, etc.

5.  The RO should schedule the veteran 
for a VA orthopedic examination.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made available 
to the examiner for review of the case.  
A notation to the effect that this 
record review took place should be 
included in the report of the examiner.  
The orthopedist should opine whether it 
is as likely as not that the low back 
disorder that the veteran suffers from 
is related to service, or is part and 
parcel of the service-connected 
hysterical neurosis.  Adequate reasons 
and bases should accompany any opinion 
rendered.  If the low back disorder is 
found to be part of the hysterical 
neurosis, the examiner should opine 
whether the physical or mental component 
of the disorder is the most disabling.

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with 
the claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case with 
the law and regulations applicable to 
VCAA and given the opportunity to 
respond thereto.  The RO is advised 
that they are to make a determination 
based on the law and regulations in 
effect at the time of their decision, 
to include any further changes in VCAA 
or other legal precedents.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




